Citation Nr: 0033131	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  94-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a foot disability.

2. Entitlement to an increased disability evaluation for an 
anxiety disorder, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1954 to June 
1958 and from August 1958 to October 1966.

This case has been returned to the Board of Veterans' Appeals 
(Board) following a remand dated in February 2000.  This 
appeal originates from a decision dated in October 1992 by 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

This case was remanded by the Board in December 1996, January 
1998, and February 2000.  Several reasons for remanding the 
case were identified, including the need for a medical 
opinion concerning the possibility of a worsening of the 
appellant's pes planus during service as well as an updated 
VA psychiatric examination in light of the finding in 
December 1996 that the June 1992 psychiatric examination was 
inadequate for rating purposes.  It was further noted that, 
during the pendency of the appeal, the regulations pertaining 
to rating psychiatric disabilities were revised and that the 
updated psychiatric examination was necessary to obtain 
findings consistent with the revised regulatory criteria.  
See 38 C.F.R. § 4.132 (1996); 38 C.F.R. § 4.130 (2000).

In January 1998, it was determined that the April 1997 VA 
psychiatric examination failed to clearly answer the 
questions set forth in the December 1996 remand and that 
another psychiatric examination was necessary to provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  It was further found 
that the RO failed to discuss in its July 1997 supplemental 
statement of the case (SSOC) the revised regulations 
pertaining to rating psychiatric disabilities which became 
effective November 7, 1996.  In addition, it was noted that, 
with regard to the appellant's contentions that pes planus 
underwent a worsening during his period of military service, 
he is competent to describe increased symptoms and worsening 
of the flatness of his feet during service.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).  In view of these competent 
assertions that his foot problems increased in severity 
during service, the Board concluded that further evidentiary 
development was necessary to include a medical opinion 
concerning the possibility of a worsening of the appellant's 
pes planus during his active service.

In February 2000, the Board noted that, while records of 
medical treatment were obtained and associated within the 
claims folder, reports of VA foot and psychiatric 
examinations were not included.  Documentation within the 
record indicated that the appellant had failed to report for 
the examinations scheduled in response to the January 1998 
remand.  However, it was further noted that the notice of the 
scheduling of the VA examinations was mailed to the appellant 
in care of another person and therefore there was a question 
as to whether the appellant actually received notification of 
the examinations.

In view of these circumstances, the Board returned the case 
to the RO in order to provide the appellant with an 
opportunity to supplement the record on appeal and to provide 
him with a VA psychiatric examination in an effort to 
determine the severity of his service-connected anxiety 
disorder in light of both the old and new rating criteria.  
The appellant was also to be afforded a VA podiatry 
examination to determine, in part, whether pes planus 
underwent a worsening during service.  The Board notes that 
these actions were consistent with the mandate that VA assist 
the veteran in developing facts pertinent to his appeal.  
See, e.g., Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

In March 2000, among other things, the RO requested the 
appellant to provide the names, address and approximate dates 
of treatment from all VA and non-VA health care providers 
from whom he had received treatment for his anxiety disorder 
and his foot disorder.  In May 2000, the appellant was 
notified that VA examinations were to be scheduled in the 
near future.  He was further informed that his failure to 
report for the scheduled examinations without "good cause" 
could have a detrimental effect on the outcome of his claim.  
Specifically, he was told that his failure to report would 
result in his claim being decided on the evidence of record.  
The appellant was scheduled for the examinations as 
requested, but he failed to report.  Documentation within the 
record reflects that the appellant was notified of the 
examination dates via letter, and with telephonic messages on 
May 30, 2000 and again on June 8, 2000 in an effort to 
reschedule his appointments. 

With regard to the appellant's failure to report, VA 
regulations specifically provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
[was] scheduled in conjunction with an 
original compensation claim, the claim shall 
be rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with . . . a claim for increase, 
the claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2000).  

As noted above, the RO told the veteran in May 2000 that his 
failure to report for the scheduled examinations would result 
in his claim being decided on the evidence of record.  While 
38 C.F.R. § 3.655 instructs that original compensation claims 
are to be handled in this manner, claims for increased 
ratings are to be denied.  Id.  Consequently, it appears that 
the May 2000 notice was not complete, at least as to the 
effect of the veteran's failure to report for an examination 
scheduled in conjunction with the claim for an increased 
rating for psychiatric disability.  In order to afford the 
veteran notice as required by regulation, and give him 
opportunity to respond, the Board will remand the case.  
38 C.F.R. §§ 19. 29, 19.31 (2000) (applicable regulations, 
with appropriate citations and a discussion of how they 
affect the RO's determination must be included in a statement 
of the case (SOC); a material defect in a SOC may be 
rectified by issuance of a SSOC).  

The Board also finds that further evidentiary development by 
way of obtaining the medical opinion previously sought with 
respect to the service connection claim would be consistent 
with the newly enacted Veterans Claims Assistance Act of 
2000.  Such action will also allow VA to adjudicate this 
claim in an informed manner, i.e. with competent medical 
evidence relative to the veteran's contention of in-service 
aggravation.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
and his representative and notify them of 
the provisions of § 3.655 and the need to 
show good cause for failing to report to 
VA examinations.  The veteran should be 
given opportunity to submit evidence and 
argument on this point, and opportunity 
to address this question at a hearing.  
Documentation of this notice should be 
associated in the file.  Any response 
should be associated with the claims 
file.  

2.  The RO should address the 
appellant's claim in the context of 
§ 3.655.  If the RO finds good cause for 
his failure to report to previously 
scheduled examinations, the RO should 
undertake development of the medical 
evidence by rescheduling the 
examinations in accordance with previous 
instructions in the Board's last remand.  
Any further assistance to the veteran 
deemed appropriate in accordance with 
the Veterans Claims Assistance Act of 
2000 should be provided.  

3.  If the RO finds that there was not 
good cause for the veteran's previous 
failure to report, or if examinations 
are rescheduled and the veteran again 
fails to report, the RO should refer the 
claims file to an examiner with 
expertise in podiatry.  The examiner 
should be asked to review the file, and 
provide an opinion as to the medical 
probabilities that any current foot 
disorder can be attributed to military 
service.  Specifically, with regard to 
any pes planus found, the examiner 
should provide an opinion as to whether 
this condition underwent a worsening 
during the veteran's military service 
beyond its naturally expected course.  
The examiner should reconcile the 
veteran's history and assertions as 
contained in the claims file with the 
recorded medical findings and opinions 
of the examiner.

4.  If any benefit sought remains 
denied, the RO should issue a SSOC to 
the veteran and his representative.  The 
SSOC should contain a recitation of 
38 C.F.R. § 3.655 and explanation of its 
application in this case.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


